DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 6/17/2022. Claims 1-5, 7-16 & 27-30 are pending in this application. Claims 6 & 17-26 are canceled. 
Allowable Subject Matter
2.	Claims 1-5, 7-16 & 27-30 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a carbon-density-decreasing region that is formed at a surface layer portion of the connection surface of the SiO2 layer and in which a carbon density gradually decreases toward the non-connection surface of the SiO2 layer; a low carbon density region that is formed at a surface layer portion of the non- connection surface of the SiO2 layer and that has a carbon density of more than 1.0x 1017 cm3 and not more than 1.0x 1019 cm3; and an interfacial region that is formed in a region contiguous to the SiO2 layer in the SiC semiconductor layer and that has an interface state density that is 4.0x1011 eV-1.cm-2 or less in a range in which an energy level from a conduction band edge is not less than 0.2 eV and not more than 0.5 eV, as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/21/22